UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6380


HANEEF KHALIL RASHE’D,

                  Petitioner – Appellant,

             v.

GENE M. JOHNSON, Director; MANAGER           AT   COURT    AND    LEGAL
SERVICE; HELEN FAHEY, Parole Board,

                  Respondents – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:08-cv-00040-GBL-TRJ)


Submitted:    October 20, 2009               Decided:     October 23, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,     Circuit        Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Haneef Khalil Rashe’d, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Haneef       Khalil    Rashe’d        seeks    to     appeal      the    district

court’s order dismissing his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues      a     certificate            of     appealability.              See     28     U.S.C.

§ 2253(c)(1) (2006).                A certificate of appealability will not

issue    absent         “a    substantial            showing     of    the       denial       of    a

constitutional           right.”           28    U.S.C.       § 2253(c)(2)        (2006).           A

prisoner         satisfies          this        standard       by     demonstrating            that

reasonable        jurists       would         find    that     any     assessment         of       the

constitutional          claims      by     the    district      court       is    debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                         See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                          We

have independently reviewed the record and conclude that Rashe’d

has   not       made    the    requisite         showing.           Accordingly,         we    deny

Rashe’d’s motion for a certificate of appealability and dismiss

the appeal.            We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the      court       and     argument        would    not    aid    the    decisional

process.

                                                                                        DISMISSED



                                                  2